04Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter

	Claims 1-9 and 12-19 remain rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that “No 
	Claim 1 is drawn to a method of producing dendritic cells in a first chamber while activating and stimulating T cells in a connected, second chamber followed by flowing the stimulated T-cells from the second chamber into the first chamber to co-culture with dendritic cells to produce activated, expanded T-cells. 
The specification provides no implicit or explicit support for the context of the breadth of flowing stimulated T-cells from the second chamber into the first chamber that holds dendritic cell to produce activated T-cells. The specification teaches maturing the dendritic cells with antigen in the first chamber and flowing activated T-cells from chamber 2 into chamber followed by coculture of the activated T-cells with the dendritic cells (see page 28, lines 18-21.  The specification has only provided support for flowing activated T-cells from chamber 2 and does not support formation of activated T-cells in chamber 1. Applicants are reminded that it is their burden to show where the specification supports any amendments to the claims.  See 37 CFR 1.121 (b)(2)(iii), the MPEP 714.02, 3rd paragraph, last sentence and also the MPEP 2163.07, last sentence.

	MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure Applicant should therefore specifically point out the support for any amendments made to the disclosure [or point to case law supporting incorporation of such a limitation as in the instant case]” (emphasis added).
	Applicant argues that the rejection is on the grounds that the specification provides no support for formation of “activated expanded T cells”. On the contrary, the rejection is on the basis that the specification fails to provide support for stimulating the T cells in the second chamber as well as on the basis that activate T-cells are formed in chamber 2, not chamber 1. The specification at page 8 supports activating T cells in chamber 2 prior to flowing the activated cells into chamber 1. Support for “stimulating” the T cells in chamber is not found.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.  The rejection of claims 1-10 and 14-17 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application 20200308523 (IDS, published as PCT/US2017/039538 on 04/01/2018). ‘523 did not teach activating and stimulating the T-cells in a second chamber before flowing them into the connected first chamber.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection claims 1,12 and 13 under 35 U.S.C. 103 as being unpatentable over US Patent Application 20200308523 in view of Galeano Nino (2016, Immunology and Cell Biology, 94:411-418) and Sarkar (2003, Cryobiology, 47:44-58) and Sattui (2012, Clinical Cytometry, 82B:54-58) is withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632